                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:14CR304

       vs.
                                                             AMENDED
WILFREDO RODRIGUEZ ORTEGA,                             MEMORANDUM AND ORDER

                     Defendant.


      This matter is before the Court on the Defendant’s “Motion for a Sentence

Modification Pursuant to 18 U.S.C. 3553(f) Section 402 and 401 First Step Act of 2018,”

ECF No. 59.

      Section 402 of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018),

broadens the application of 18 U.S.C. §3553(f), commonly referred to as the “safety

valve,” which allows courts to impose sentences below statutory mandatory minimum

terms. Section 402 includes the following language: “The amendments made by this

section shall apply only to a conviction entered on or after the date of enactment of this

Act.” The Defendant pleaded guilty on July 6, 2015, well before the First Step Act took

effect on December 21, 2018.

      Section 401 of the First Step Act, which reduces or restricts enhanced sentencing

for prior drug felonies, similarly has no retroactive effect unless a sentence had not been

imposed as of the date of the enactment of the Act. The Defendant was sentenced on

October 5, 2015.      Therefore, Section 401 has no application to the facts and

circumstances of the Defendant’s sentence.
      The Defendant received the statutory mandatory minimum term of incarceration

for his offense, distribution of 50 grams or more of actual methamphetamine, and that

statutory mandatory minimum term remains unchanged.

      IT IS ORDERED:

      1. The Defendant’s “Motion for a Sentence Modification Pursuant to 18 U.S.C.

      3553(f) Section 402 and 401 First Step Act of 2018,” ECF No. 59 is denied; and

      2. The Clerk will mail a copy of this Amended Memorandum and Order to the

      Defendant at his last known address.

      Dated this 5th day of February 2020.

                                                 BY THE COURT:
                                                 s/Laurie Smith Camp
                                                 Senior United States District Judge




                                             2
